constituted an abuse of the writ as he raised claims new and different
                   from those raised in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS
                   34.810(2). Appellant's petition was procedurally barred absent a
                   demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                   NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                   pleaded laches, appellant was required to overcome the rebuttable
                   presumption of prejudice. NRS 34.800(2).
                                 First, appellant claimed he had good cause because he did not
                   have adequate access to the prison's law library. Appellant failed to
                   demonstrate that lack of access to the library deprived him of meaningful
                   access to the courts.    See Bounds v. Smith, 430 U.S. 817, 828 (1977),
                   limited by Lewis v. Casey,     518 U.S. 343, 354-56 (1996). Appellant's
                   previous proper person motions filed in the district court indicate that his
                   access to the court was not improperly limited by restrictions on use of the
                   prison law library or due to prison law library policies. Accordingly,
                   appellant failed to demonstrate that official interference caused him to be
                   unable to comply with the procedural bars.     See Hathaway ix State, 119
                   Nev. 248, 252, 71 P.3d 503, 506 (2003).
                                 Second, appellant claimed that he needed to again raise
                   certain claims because they were previously denied due to
                   misrepresentations by the District Attorney. Appellant did not support
                   this claim with sufficient factual support and bare claims are insufficient

                         3Polk  v. State, Docket No. 44087 (Order of Affirmance and Limited
                   Remand to Correct the Judgment of Conviction, January 25, 2005).
                   Appellant also filed post-conviction petitions for a writ of habeas corpus in
                   the district court on January 27, 2010, May 19, 2011, and April 9, 2013.
                   Appellant did not appeal the denial of those petitions.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    dem
                 to demonstrate a petitioner is entitled to relief. See Hargrove v. State, 100
                 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                                  Third, appellant claimed that the procedural bars in NRS
                 chapter 34 are unconstitutionally vague, ambiguous, and burdensome.
                 This court has previously held that the procedural bars are constitutional.
                 See Pellegrini v. State, 117 Nev. 860, 878, 34 P.3d 519, 531 (2001) (citing
                 Passanisi   V.   Dir., Nev. Dep't of Prisons, 105 Nev. 63, 66, 769 P.2d 72, 74
                 (1989)). Moreover, the procedural bar statutes discussed previously
                 provide to a person of ordinary intelligence fair notice of the regulations
                 governing post-conviction petitions. See generally State a Castaneda, 126
                 Nev. , 245 P.3d 550, 553 (2010).
                                  Fourth, appellant claimed that the State withheld exculpatory
                 evidence in the form of the victim's recantation. Appellant failed to
                 support this claim with any factual support and unsupported claims are
                 insufficient to demonstrate that a petitioner is entitled to relief.       See
                 Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. Further, appellant failed
                 to demonstrate that the State withheld this supposed evidence or that
                 there was a reasonable probability that the outcome of trial would have
                 been different had he possessed this evidence as he confessed to
                 committing the crimes.        See State a Huebler, 128 Nev. „ 275 P.3d
                 91, 95 (2012) (citing State a Bennett, 119 Nev. 589, 599, 81 P.3d 1, 8
                 (2003)), cert. denied, U.S. , 133 S. Ct. 988 (2013). Therefore, the
                 district court did not err in dismissing appellant's petition as procedurally
                 barred.
                                  Finally, appellant claimed that the Nevada prisons are
                 impermissibly overcrowded. This claim challenged the conditions of
                 appellant's confinement and a petition for a writ of habeas corpus was not
                 the proper vehicle to raise such a claim. See Bowen a Warden, 100 Nev.
SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A err>
                489, 490, 686 P.2d 250, 250 (1984). Therefore, appellant is not entitled to
                relief for this claim. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                 i-"tsA           J.
                                                    Hardesty r


                                                                                  J.
                                                    Douglas


                                                                                  J.
                                                    Cherry



                cc: Hon. Douglas W. Herndon, District Judge
                     Renard Truman Polk
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A